DISCIPLINARY PROCEEDING
PER CURIAM.
Upon review of the hearing committee and disciplinary board’s findings that Silas E. Ashley forged endorsements on clients’ checks, converted client funds, and commingled client funds with his own, which findings are supported by the record herein, it is the decision of this court that the disciplinary board’s recommendation of disbarment be adopted.
Accordingly, it is ordered that the name of Silas E. Ashley be stricken from the roll of attorneys, and that his license to practice law in the state of Louisiana be revoked. All costs of this proceeding are assessed to respondent.
DISBARMENT ORDERED.
ORTIQUE, J., concurs, feeling that under the circumstances of this ease, the committee and the court (through the valiant effort of the curator ad hoc), have done all that each could do to protect the interest of the Bar as well as the individual.
KIMBALL, J., not on panel.